Citation Nr: 1117887	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus.

3.	Entitlement to service connection for ventricular fibrillation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities are related to his service-connected diabetes.  See October 2008 statement.

With regard to service connection claims, the Court of Appeals for Veteran's Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board observes that in a July 2008 rating decision the RO deferred adjudication of the above claims pending a VA examination.  A VA examination was scheduled in August 2008, and the Veteran failed to report.  There is no corroborative evidence, however, that the Veteran was properly notified of this examination.

A June 2009 statement by the Veteran's private physician stated that the Veteran's peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities were caused by his service-connected diabetes.  However, in the September 2009 statement of the case the RO again denied these claims.  As such, a VA examination should be afforded to the Veteran to determine the etiology of his peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities.

With regard to the final issue, although the Veteran's original claim was for entitlement to service connection for ventricular fibrillation, the Court has held "a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions, considered in toto, have articulated a claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  As such, the Board finds that the Veteran has raised the issue of service connection for a heart condition including, but not limited to, ischemic heart disease. 

There exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Furthermore, 38 C.F.R. § 3.309(e) adds a new Note 3 which reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  75 Fed. Reg. 53202-01 (August 31, 2010).

Accordingly, in light of the recent regulation change and the fact that the VA has conceded the Veteran was exposed to Agent Orange, a VA examiner should state whether or not the Veteran has ischemic heart disease as defined by 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 5103A(d).

Two different March 2009 private opinions also stated that the Veteran's cardiac problems were related to his service-connected diabetes.  As such, the VA examiner should also comment on whether the Veteran has any cardiology disabilities which were proximately due to or chronically worsened by his diabetes.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the etiology of his peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  The examiner should specifically address the June 2009 statement by the Veteran's private physician.  After reviewing the record and examining the Veteran, the examiner should also provide the following opinions:

a)	Whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to service, and

b)	Whether it is at least as likely as not that the Veteran's peripheral vascular disease of the bilateral lower extremities is related to service,  and

c)	Whether it is at least as likely as not that either the Veteran's peripheral neuropathy OR peripheral vascular disease of the bilateral lower extremities was proximately due to, or chronically worsened by his service-connected diabetes mellitus.
	
Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.	Schedule the Veteran for a VA cardiology examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)	Clearly identify all current cardiovascular disabilities (to include coronary artery disease, if found to be present).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to:

1)  Whether it is at least as likely as not that the disability was caused by service, or became manifest within one year of service separation 

2)  Whether it is at least as likely as not that the disability was proximately due to, or chronically worsened by his service-connected diabetes mellitus.

b)	The examiner must provide an opinion, with a complete rationale, as to whether the Veteran has ischemic heart disease, as defined by 38 C.F.R. § 3.309(e).  For purposes of 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Note 3 of § 3.309(e) states that for purposes of that section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53202-01 (August 31, 2010).

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last statement of the case in September 2009.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


